EVANS, Circuit Judge.
Now this day come the parties by their counsel and present a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between the parties to the above entitled action, through their respective attorneys, that the appeal in said action may be dismissed without costs to either party.
“Dated this 15th day of July, 1938.”
On consideration whereof, it is now here ordered, adjudged and decreed by this court that this appeal be, and the same is hereby, dismissed, without costs to either party pursuant to the foregoing stipulation.